Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Feb. 19, 2021, has been entered in the application. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as obvious over Bohn (US 6,336,648) in view of Krugman et al. (US 2018/0304952, published 10/25/2018, effectively filed 4/21/2017) and Iwashita (US 5,211,420).
Initially, Bohn teaches an arrangement for a human-powered vehicle (V) which is operative to control a suspension, and which includes a sensor (14) configured to detect information relating to a ground contact and/or road surface condition including one or more of forward velocity (FV) and vertical acceleration (VA), the sensed values being associated with front wheel suspension control and being compared to threshold conditions (col. 6, lines 10-34), the sensor connected to a controller (16) configured to control a suspension (via actuator[s] 18) “in accordance with” information detected by the sensor to include setting the suspension conditions to lockout off states (stiff suspension modes associated with the actuators closing the suspension orifices [output M: A1 and A2 at 0] through combinations of actuator positions to the actuators opening the suspension orifices [output M: A1 and A2 at 1]), the operations of the suspension being in lockout off conditions. The reference to Bohn does not positively describe the soft or stiff suspension conditions as explicitly being “lockout off” conditions, however, where the suspension is allowed to deform is well understood to be a non-lockout condition (lockout being associated with a condition where the suspension is set to be rigid and non-deforming) and as such, initially, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension mode[s] where deformation is allowed and/or controlled as explicitly being called a “lockout off” mode, since the suspension is not in a lockout condition. 

The reference fails to specifically teach a further rear sensor (e.g., associated with the measurement of ground contact and/or road surface condition including one or more of forward velocity (FV) and vertical acceleration (VA)), however in the instance of duplication of the controlled suspension, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a rear sensor to be operable to determine a rear wheel ground contact and/or road surface condition including one or more of forward velocity (FV) and vertical acceleration (VA) to ensure that the rear wheel suspension was provided with similarly accurate control data as the front wheel suspension. 
Further, Krugman et al. teach that it is well known in a bicycle having at least front and rear controllable suspension elements (110, 114) to provide front and rear suspension component analysis sensors (134, 136) and to provide a controller (138; and/or the controller described in ¶145) which (a) reads data from the sensors and (b) controls each of the at least front and rear suspension elements (¶¶0045, 0145). Krugman et al. do not explicitly mention that “each of at least one” of the suspension elements are controlled by the front and rear sensors, however Krugman et al. explicitly teach the “measured characteristics” (plural) from front and rear sensors being transmitted to the controller, that the controller can analyze the measured characteristics (plural) to characterize performance of the suspension components and that the controller can control the suspension components (also plural). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the arrangement taught by Bohn as discussed above with both suspension components being controlled in response to data from not 
As regards the reference to Krugman et al. and applicant’s assertion concerning the potential manual gap in control between the reading of tire pressure data and the control of the suspensions: Initially it is not positively clear that the arrangement as claimed excludes manual intervention on the part of the user (i.e., to the extent that recitation “control in accordance with…” does not specifically require a fully automated chain of operation). Secondly, under the condition that applicant may attempt to assert that the pending claims define beyond a manual intervention, such as a condition where a user reads the data concerning pressure and enters in a control command for the suspension, it has been well held that it is not beyond the skill of the ordinary practitioner to broadly provide a mechanical or automatic means to replace manual activity which accomplishes the same result (see In re Venner 120 USPQ 192 (CCPA 1958) and In re Rundell 18 CCPA 1290, 48 F.2d 958, 9 USPQ 220) and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to automate the use of data from the sensors to be used to control the suspension (note that Bohn already provides an automated control) for the purpose of ensuring that the suspension control occurs while requiring less direct intervention by the user during operation of the vehicle.
As regards controlling a suspension with data from both front and rear sensors, it is well established the control of suspension elements to be based on both forward sensed data and rearward sensed data would be an obvious step undertaken by the ordinary practitioner, for example: in controlling overall ride height, both front and rear suspension condition data is necessary to ensure an evenly controlled vehicle attitude, similarly in traversing up or down a slope, data from both front and rear suspension condition is necessary to effect control to ensure leveling. In support of this: the reference to Iwashita provides explicit documentary evidence that control of both front 

Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Krugman et al. Iwashita and Watarai (US 2015/0183486). The reference to Bohn, as modified by Krugman et al. and Iwashita, is discussed above, and while teaching suspension operation modes which are constructively “lockout off’ modes (i.e., modes where a suspension is operable to deform under loading), the reference fails to specifically teach the lockout state as positively including a lockout ON condition (i.e., one where the suspension is placed in a rigid, non-deforming state. Watarai teaches that in controlling a suspension of a human powered vehicle, wherein the setting of suspension modes may be in a stiff response (S15) or soft response (S16) in response to a sensed condition, it is known to substitute a stiff response (step S15) decision instead with a lockout condition (¶0080) which results in the stiffest response possible in the suspension. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the actuator setting in the base reference to Bohn (as modified) which sets the stiffest suspension characteristic (e.g., output M: A1 and A2 at 0 in Bohn) as setting a lockout-on condition placing the suspension in the stiffest response which it can deliver, such a substitution being positively disclosed as one which would be apparent to the practitioner skilled in . 
As further regards claim 14, the embodiment relied upon in the base reference to Bohn as modified above, in teaching the potential provision of both front and rear suspensions which may be controllable, fails to specifically teach that such control may specifically be associated with rear wheel conditions, however it is well understood to be advantageous to be able to separately set a rear suspension stiffness to accommodate for conditions like initial acceleration by the rider and/or uphill climbing, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a control of suspension between softer modes, stiffer modes and/or lockout (stiffest) as taught by Bohn and as modified by Krugman et al. and  Watarai as able to be based on a rear wheel condition (one of more of velocity and vertical acceleration as initially disclosed by Bohn), for the purpose of allowing a greater degree of control of the vehicle suspension, allowing a more efficient suspension response for conditions such as rider initial acceleration and/or uphill climbing.
 
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Krugman et al., Iwashita, Watarai and Galasso et al. (US 2011/0202236). The references to Bohn, Krugman et al., Iwashita and Watarai are discussed above, and while teaching a sensed condition associated with a road surface condition or ground contact condition, fail to specifically teach that the condition is a sensing of a wheel load of the vehicle, and/or where the wheel load is determined by a suspension load.  Galasso et al. teach that in a human-powered vehicle (100) provided with front wheel and rear wheel suspensions, that it is well known to sense a road surface or ground contact condition associated with both front and rear wheels via sensors (rear suspension sensor 5b, front suspension sensor 5c) which sensors are capable of measuring parameters that are “based on” road surface or ground contact conditions in that they may measure one or more of suspension position, velocity, acceleration, stroke, sag, compression, rebound, pressure and temperature, at least one of which .
As further regards claims 8 and 11, the reference to Galasso et al., while teaching a sensing arrangement which can determine suspension load, fails to specifically teach that this detection is made by measuring a front or rear tire pressure or “compression”. It is well understood that a higher load on a suspended wheel (e.g., due to an increased force distribution at the suspension, wheel and tire) will result in a higher measured pressure in the associated tire, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use tire pressure or “compression” as the indicator of the loading in place of front or rear suspension loading in that such a measurement is (a) analogously usable to perform a wheel loading determination and (b) for the purpose of using a commonly available inexpensive tire pressure sensing arrangement which may be readily obtained, rather than a customized (and resultantly more expensive) suspension transducer. Further, Krugman et al. teach that it is well known to provide a tire pressure (or “compression” sensor) in association with suspension condition determination (¶0142), the tire pressure data (which represents the relative force between the tire mount and riding surface) specifically taught to be desirable in order to more accurately gauge the terrain characteristic input to the suspension system. As such, further it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use tire .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krugman et al. (cited above) in view of Nichols (US 2019/0054780, published 02/21/2019, effectively filed 08/21/2017) and Iwashita (cited above). Krugman et al. teach a human powered vehicle (100) with front and rear sensors (134, 136) and an electronic controller (one or more of 138, ¶0045 and or the controller described in ¶0145) which takes in data from the sensors and controls at least one of front and rear suspensions (110, 114); further the reference to Krugman et al. teach that it is well known to provide a suspension condition sensor which constitutes a tire pressure sensor (¶0142) which delivers data associated with tire pressure, Krugman et al. positively disclosing that tire inflation pressure has a large effect on the performance of a suspension system (¶0142, last sentence). While Krugman et al. do not positively teach that the tire pressure data is used in controlling the suspension, the reference does teach that tire pressure is critical to suspension operation, provides for a tire pressure sensor (¶0142) and teaches that a controller can beneficially tune the suspension system operation with data from the various sensors (¶0145). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the controller with data from the tire pressure sensor as taught by Krugman et al. for the purpose of assisting the controller in finely tuning the operation of the suspension. 
As regards the express provision of two tire pressure sensors, initially the human powered vehicle teaches the provision of two tires (figure 1) and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a sensor for each tire in order to ensure that the pressure of both tires is monitored and used for the tuning process (e.g., rather than ignoring one of the pressures) and further Nichols teaches that in providing a human powered vehicle with front and rear wheels (120, 124) and tires (204) mounted on rims (200) that each wheel 
As regards the reference to Krugman et al. and applicant’s assertion concerning the potential manual gap in control between the reading of tire pressure data and the control of the suspensions: Initially it is not positively clear that the arrangement as claimed excludes manual intervention on the part of the user (i.e., to the extent that recitation “control in accordance with…” does not specifically require a fully automated chain of operation). Secondly, under the condition that applicant may attempt to assert that the pending claims define beyond a manual intervention, such as a condition where a user reads the data concerning pressure and enters in a control command for the suspension, it has been well held that it is not beyond the skill of the ordinary practitioner to broadly provide a mechanical or automatic means to replace manual activity which accomplishes the same result (see In re Venner 120 USPQ 192 (CCPA 1958) and In re Rundell 18 CCPA 1290, 48 F.2d 958, 9 USPQ 220) and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to automate the use of data from the sensors to be used to control the suspension (note that Bohn already provides an automated control) for the purpose of ensuring that the suspension control occurs while requiring less direct intervention by the user during operation of the vehicle.
As regards controlling a suspension with data from both front and rear sensors, it is well established the control of suspension elements to be based on both forward sensed data and rearward sensed data would be an obvious step undertaken by the ordinary practitioner, for example: in controlling overall ride height, both front and rear suspension condition data is necessary to ensure an evenly controlled vehicle attitude, similarly in traversing up or down a slope, data from both front and rear suspension condition is necessary to effect control to ensure leveling. In support of this: the reference to Iwashita provides explicit documentary evidence that control of both front 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
As regards the reference to Bohn, initially one cannot ignore the passage in this reference that positively states that the controlled/controllable suspension can be mounted in association with the front or rear wheel, or both. As such, the reference lays the groundwork for the ordinary practitioner, who possesses a level of skill, rather than a lack thereof, to understand that providing control for the suspensions of both front and rear wheels is contemplated by the base reference. 
As regards the reference to Krugman et al. and applicant’s assertion concerning the manual gap between the reading of tire pressure data and the control of the suspensions: Firstly it is not positively clear that the arrangement as claimed excludes manual intervention on the part of the user (i.e., to the extent that recited “control in accordance with…” does not specifically require a fully automated chain of operation). Secondly, under the condition that applicant may attempt to assert that a manual intervention, such as a condition where a user reads the data concerning pressure and enters in a control command for the suspension, does not meet the claims, it has been In re Venner 120 USPQ 192 (CCPA 1958) and In re Rundell 18 CCPA 1290, 48 F.2d 958, 9 USPQ 220). As such, an automation of a previously manually performed task is not deemed to be beyond the skill level of the ordinary practitioner.
As specifically regards the reading of data from front and rear sensors and controlling front and rear suspensions, initially it is well established that the control of suspension elements to be based on both forward sensed data and rearward sensed data would be an obvious step undertaken by the ordinary practitioner, for example: in controlling overall ride height, both front and rear suspension condition data is necessary to ensure an evenly controlled vehicle attitude, similarly in traversing up or down a slope, data from both front and rear suspension condition is necessary to effect control to ensure leveling. In support of this: the reference to Iwashita is now explicitly applied as a reference to teach that this concept is well known. Iwashita provides explicit documentary evidence that control of both front (2, 3) and rear (7) suspensions by the data from both front (S1, S2) and rear (S3) sensors is necessary in numerous vehicle attitude, leveling and slope-traversal scenarios wherein resultantly an ordinary practitioner would be well aware that controlling the suspensions based on data from both front and rear sensors is well established and well known. In view of this teaching the reference to Iwashita is now explicitly combined.
Applicant should also consider that there is a level of skill, rather than a lack thereof, on the part of the ordinary practitioner. Further, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton" (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 421 (2007)) an thus would reasonably recognize that in order to achieve numerous suspension control modes which require data from plural sensors (such as vehicle attitude, leveling and slope-traversing) that data from plural sensors would be necessary to control plural suspensions in order to achieve actual operative control. Additionally, “[t]o determine whether there was an apparent reason to combine the known elements in the [claimed manner], it will often be necessary to look to . . . the background knowledge possessed by a person having ordinary skill in the art.” KSR at 398, 419. Moreover, the Examiner “need not seek out precise teachings directed to the 
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616